DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is/are objected to because of the following informalities: 
Claim 1, line 3, “with a processor.” might be corrected as “with a processor,”
Claim 1, line 7, “two-dimensional environment.” might be corrected as “two-dimensional environment,”
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 2, 3, 6, 13, 16, 14, 15, 18, 7, 10, 8, 12 of patent US 10635757. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claim(s) is/are an obvious variation of the patented claims, or entirely covered by the patented claims. 
For example, claim 1 of the instant application discloses A method for visualizing a three-dimensional model of an object in a two-dimensional environment including a plurality of 
The following table illustrates a comparative mapping between the limitations of claim 1 of the instant application and the mapping claim 1 of patent US 10635757. 
Claim 1 of the Instant Application 16/825902
Claim 1 of the Patent 10635757
1. A method for visualizing a three-dimensional model of an object in a two-dimensional environment, the method comprising:
1. A method for visualizing a three-dimensional model of an object in a two-dimensional environment, the method comprising:
receiving, with a processor. from a user, a superimposing request to superimpose the three-dimensional model of the object onto the two-dimensional environment;
receiving, with a processor, from a user, a superimposing request to superimpose the three-dimensional model of the object onto the two-dimensional environment;
superimposing, with the processor, the three-dimensional model of the object onto the two-dimensional environment based on the superimposing request with a scale and a perspective based on the two-dimensional environment, where the three-dimensional model of the object includes a playback animation;
superimposing, with the processor, the three-dimensional model of the object onto the two-dimensional environment based on the superimposing request with a scale and a perspective based on the two-dimensional environment, where the three-dimensional model of the object includes a playback animation;
visualizing, via a video display unit communicatively coupled to the processor, a resulting image including the three-dimensional model of the object superimposed onto the two-dimensional environment, wherein the playback animation of the three-dimensional model of the object includes an audio display adjusted based on a position of the three- dimensional model of the object within the two-dimensional environment, and
visualizing, via a video display unit communicatively coupled to the processor, a resulting image including the three-dimensional model of the object superimposed onto the two-dimensional environment, wherein the playback animation of the three-dimensional model of the object includes an audio display adjusted based on a position of the three-dimensional model of the object within the two-dimensional environment and based on acoustic properties of the two-dimensional environment, and 
wherein the playback animation of the three-dimensional model of the object is displayed with a scale and a perspective based on the scale and the perspective of the three-dimensional model of the object and a position of the three- dimensional model of the object within the two-dimensional environment; and

adjusting, with the processor, a visual appearance of the three-dimensional model of the object when the three-dimensional model of the object is selected by the user for modification.
adjusting, with the processor, a visual appearance of the three-dimensional model of the object when the three-dimensional model of the object is selected by the user for modification.

The following is a complete listing of the correspondence between the claim of the instant application and the patents:
Claims of the Instant Application 16/825902
1
2
3
4
5
6
7
8
9
10-20
Claims of the Patent 10635757
1
2
3
4
5
6
7
8
9
10-20


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1, 4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotto et al. (US 20140125699) in view of Koga (US 20190289421), and further in view of Cote et al. (US 9460561).
Regarding claim 1, Lotto discloses A method for visualizing a model of an object in a two-dimensional environment (Lotto, “[0014] Rendering a digital element associated with a physical region is disclosed. For example, a digital element such as a message, a record, a digital file, or a coupon is placed by a user for a specific geographical location.”), the method comprising: 
receiving, with a processor, from a user, a superimposing request to superimpose the model of the object onto the two-dimensional environment (Lotto, “[0021] FIG. 3 is a flowchart illustrating an embodiment of a process for placing a digital element. The process of FIG. 3 may be implemented on device 102 and/or server 106 of FIG. 1. At 302, a selection of a digital element is received. In some embodiments, receiving the selection of the digital element includes receiving an indication of a digital element to be placed.”); 
superimposing, with the processor, the model of the object onto the two-dimensional environment based on the superimposing request with a scale and a perspective based on the two-dimensional environment, where the model of the object includes a playback animation; visualizing, via a video display unit communicatively coupled to the processor, a resulting image including the three-dimensional model of the object superimposed onto the two-dimensional environment (Lotto, “[0036] determining the visual representation includes scaling and/or modifying (e.g., using visual perspective rules) an image /animation representation of the selected digital element based on a relative location of the digital element with respect to a distance and/or orientation of a device to render the visual representation. The 
wherein the playback animation of the model of the object is displayed with a scale and a perspective based on the scale and the perspective of the model of the object and a position of the model of the object within the two-dimensional environment; and adjusting, with the processor, a visual appearance of the model of the object when the model of the object is selected by the user for modification (Lotto, “[0035] At 602, a digital element to render is selected. In some embodiments, selecting the digital element includes receiving at least a portion of the identification received in 508 of FIG. 5. [0036] determining the visual representation includes scaling and/or modifying (e.g., using visual perspective rules) an image/animation representation of the selected digital element based on a relative location of the digital element with respect to a distance and/or orientation of a device to render the visual representation. [0041] As the device moves closer to the location of the digital element, the visual representation of the digital element may be scaled (e.g., to become larger) to follow visual perspective rules in creating an illusion that the user approaching closer to the digital element.”).
 wherein the playback animation of the model of the object includes an audio display adjusted based on a position of the model of the object within the two-dimensional environment (Koga, figs.2&3, “[0090] Assuming that there is a sound content indicating information on a shop or facility at a position where the shop or facility exists, the sound content is localized based on a distance between the user U and the sound content and a direction of the sound content with respect to the user U. As the sound content, in addition to advertisement information, evaluation information, and landmark information of a shop, there is, for example, information indicating a position of an AR marker that indicates the information on a shop or facility, though not limited thereto.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lotto and Koga. That is, adding the sound content based on the position of a sound source of Koga to the object model of Lotto. The motivation/ suggestion would have been a user can intuitively understand requisite information as sound information (Koga, [0007]).
On the other hand, Lotto in view of Koga fails to explicitly disclose but Cote discloses A method for visualizing a three-dimensional model of an object in a two-dimensional environment (Cote, abstract, “In one embodiment, a two-dimensional (2-D) drawing is shown in an augmented reality view on a display screen of an electronic device. A three-dimensional (3-D) model is imposed within a view of the physical structure captured by a camera.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Cote into the combination of Lotto and Koga. That is, applying the 3D model of Cote to the overlaid object of Koga and Lotto. The motivation/ 
Regarding claim 4, Lotto in view of Koga and Cote discloses The method of claim 1, wherein the three-dimensional model of the object has been disclosed.
Koga further discloses generating, with the processor, and providing, via a signal generation device communicatively coupled to the processor, an audible tone based on the position of the model of the object within the two-dimensional environment (Koga, “[0008] The controller is capable of extracting at least one sound information satisfying a predetermined condition out of the plurality of stored sound information items and generating, based on the detected displacement, multichannel sound information obtained by localizing the extracted sound information at the associated position. The sound output unit is capable of converting the generated multichannel sound information into stereo sound information and outputting it”). The same motivation of combining Koga to Lotto and Cote in claim 1 applies here.
Regarding claim 8, Lotto in view of Koga and Cote discloses The method of claim 1, wherein three-dimensional model of the object has been disclosed.
Koga further discloses visualizing, via the video display unit, a set of sound waves emanating from the model of the object based on the position of the model of the object within the two- dimensional environment (Koga, fig.2, fig.12, “[0055] For example, in FIG. 2A, processing of making the sound information A heard in a small volume from a front direction on the left of the user U is carried out. After that, as shown in FIG. 2B, processing of making the sound information A heard in a large volume from the immediate left of the user U is carried out. After that, as shown in FIG. 2C, processing of making the sound information A heard in a small volume from a back direction on the left of the user U is carried out. As a result, .
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotto in view of Koga and Cote, and further in view of Elber (US 20130100133).
Regarding claim 2, Lotto in view of Koga and Cote discloses The method of claim 1.
Lotto further discloses when the model of the object is selected by the user for one of positioning in the two-dimensional environment and replacing with another model (Lotto, “[0032] In some embodiments, one or more digital elements identified in the received identification are selected using one or more user preferences. In some embodiments, the identification of one or more elements is periodically and/or dynamically received. For example, as a physical location of a device receiving the identification changes and/or as digital elements are updated, updated identification is received as updated and/or at a periodic interval.”).
On the other hand, Lotto in view of Koga and Cote fails to explicitly disclose but Elber discloses increasing or decreasing a shading of the three-dimensional model of the object (Elber, “[0047] In such a manner, geometry in the presentation is defined as graphical multidimensional objects having three dimensions or more, and when a user selects a basic function such as transformation or deformation or change in shading, the same function is applied on textual content and on video files or any other geometry, for example a CT scan”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Elber into the combination of Lotto and Koga, Cote, to include all limitations of claim 2. That is, adding the replacing an object of Lotto to the .
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotto in view of Koga and Cote, and further in view of Ying et al. (US 20110227910).
Regarding claim 3, Lotto in view of Koga and Cote discloses The method of claim 1.
On the other hand, Lotto in view of Koga and Cote fails to explicitly disclose but Ying discloses visualizing an outer boundary color on an outer boundary of the three- dimensional model of the object (Ying, “[0097] B. Replace the pixels in the RGBA image which have values of one in the 3D contour volume with a desired color for contour highlighting of the selected object to generate a contour highlighted RGBA image as shown in Step 821”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ying into the combination of Lotto and Koga, Cote, to include all limitations of claim 3. That is, applying the contour highlighting with a desired color of Ying to the 3D model of object of Koga and Lotto, Cote. The motivation/ suggestion would have been A 3D effect of the displayed volume with contour highlighting of a selected object can be observed, which allows a user to pay attention of the highlighted object but also discern the detail of the object simultaneously (Ying, [0100]).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotto in view of Koga and Cote, and further in view of Izadi et al. (US 20120194517 A1).
Regarding claim 5, Lotto in view of Koga and Cote discloses The method of claim 4.
adjusting the audible tone based on the scale and the perspective of the two-dimensional environment (Izadi, “[0054] There are many different ways that the application performance (or operation) may be adjusted based on the identified objects (in block 608) and this may depend upon the type of object which has been identified. Where the object is an active object, such as a speaker, the audio output of the interactive computing system may be adjusted (block 681) to take into consideration to location and spacing of speakers”. Therefore, different location and spacing of identified object indicate different perspective and scale of the image including the identified object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Izadi into the combination of Lotto and Koga, Cote, to include all limitations of claim 5. That is, adding the adjusted audio output based on location and spacing of Izadi to adjust the audible tone based on the scale and perspective of an image of Koga and Lotto, Cote. The motivation/ suggestion would have been the system may be able to simulate the effect of a surround sound system or a real surround system may be able to use the full 3D room reconstruction to calibrate and optimize its output (Izadi, [0054]).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotto in view of Koga and Cote, and further in view of Izadi et al. (US 20120194517 A1) and Geisner et al. (US 20130083173 A1).
Regarding claim 6, Lotto in view of Koga and Cote discloses The method of claim 4.
On the other hand, Lotto in view of Koga and Cote fails to explicitly disclose but Geisner discloses receiving, with the processor, from the user, an updated position of the three- dimensional model of the object within the two-dimensional environment; visualizing, with the processor, an updated resulting image including the three- dimensional model of the object superimposed onto the two-dimensional environment at the updated position (Geisner, “abstract, Technology is described for providing a virtual spectator experience for a user of a personal A/V apparatus including a near-eye, augmented reality (AR) display. [0006] The 3D virtual data representing the one or more objects participating in the event at the first location are mapped by the first set of one or more processors to one or more positions in the second 3D coordinate system for the second location. [0041] Capture devices 20 may be, for example, cameras that visually monitor one or more users and the surrounding space such that gestures and/or movements performed by the one or more users, as well as the structure of the surrounding space including surfaces and objects, may be captured, analyzed, and tracked. Such information may be used for example, to update display positions of virtual objects, displaying location based information to a user, and for identifying gestures to indicate one or more controls or actions for an executing application (e.g. game application).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Geisner into the combination of Lotto and Koga, Cote. That is, adding the virtual object updating of Geisner to the visualizing system of Koga and Lotto, Cote. The motivation/ suggestion would have been to provide a virtual spectator experience of an event for a user of the apparatus (Geisner, [0003]).
On the other hand, Lotto in view of Koga, Cote and Geisner fails to explicitly disclose but Izadi discloses adjusting, with the processor, the audible tone according to a change in relationship between a point of view of the user and the position of the model of the object (Izadi, “[0054] There are many different ways that the application performance (or operation) may be adjusted based on the identified objects (in block 608) and this may depend upon the .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Izadi into the combination of Lotto and Koga, Cote, Geisner, to include all limitations of claim 6. That is, adding the adjusted audio output based on location and spacing of Izadi to adjust the audible tone based on the updated location of the 3D model of object of Koga and Lotto, Cote, Geisner. The motivation/ suggestion would have been the system may be able to simulate the effect of a surround sound system or a real surround system may be able to use the full 3D room reconstruction to calibrate and optimize its output (Izadi, [0054]).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lotto in view of Koga and Cote, and further in view of Passmore et al. (US 20090128621 A1).
Regarding claim 9, Lotto in view of Koga and Cote discloses The method of claim 1.
On the other hand, Lotto in view of Koga and Cote fails to explicitly disclose but Passmore discloses visualizing, with the processor, an indicator on the two-dimensional environment, the indicator indicating that the scale and the perspective of the two-dimensional environment is added to the two-dimensional environment (Passmore, “[0065] The positions and/or the size of the target 8 and/or the identifiable points 13 in the image may be indicative of, for example, a perspective of the image, a scale of the image, a vertical translation of the image, a horizontal translation of the image, and/or a rotation of the image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Passmore into the combination of Lotto and .
Allowable Subject Matter
Claim 7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
References of record, taken alone or in combination, fail to teach or fairly suggest the method for visualizing a 3D model of an object in a 2D environment called for in present claim 7, particularly, among other elements of the method, adjusting, with the processor, the audible tone to account for acoustic properties of the two-dimensional environment. 
Claims 10-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
References of record, taken alone or in combination, fail to teach or fairly suggest the system for visualization of a three-dimensional model of an object in a two-dimensional environment called for in present claim 10, particularly, among other elements of the method, the visualizing module is further configured to adjust the audio display based on acoustic properties of the two-dimensional environment. 
Claim 16 recites similar limitations as claim 10 thus is allowed for the same reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497.  The examiner can normally be reached on Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                       
4/2/2021